Citation Nr: 0726967	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  05-34 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a low back 
disability.  

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability involving a low back disability as a 
result of VA hospital or medical care. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The veteran served on active duty from November 1956 to 
September 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cheyenne, Wyoming.  In May 2006, the veteran testified before 
the Board at a hearing at the RO.  

In September 2006, the veteran's representative submitted 
additional evidence in support of the present appeal.  The 
evidence consists of a statement from the veteran.  This 
statement was not accompanied by a written waiver of review 
by the RO.  See 38 C.F.R. § 20.1304(c); Disabled American 
Veterans v. Secretary, 327 F. 3d 1339 (Fed. Cir. 2003).  
However, as this statement is essentially cumulative of prior 
statements made by the veteran that are already of record, 
the Board does not find any prejudice to the veteran in not 
remanding the case to the RO for consideration of the new 
evidence in the first instance.  Id.  See also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

FINDINGS OF FACT

1.  In a February 2000 decision, the Board reopened and 
denied the veteran's claim for service connection for a low 
back disability; this decision is final.  

2.  The additional evidence associated with the claims file 
since the February 2000 Board decision denying service 
connection for a low back disability does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.

3.  The veteran's low back disability was not due to 
additional disease or injury from carelessness, negligence, 
lack of proper skill, error in judgment, or some other 
incident or fault on the part of the VA, nor as the result of 
an event that was not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  Since the September February 2000 Board denial, no new 
and material evidence has been received to warrant reopening 
the veteran's claim for service connection for a low back 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).

2.  The criteria for entitlement to disability benefits for a 
low back disability under the provisions of 38 U.S.C.A. § 
1151 have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 
2002); 38 C.F.R. § 3.358, 3.361 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In 
the present appeal regarding the application to reopen a 
claim for service connection for a low back disability and 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a low back disability, the appellant was provided with 
notice of the VCAA in June 2003, which was prior to the 
January 2004 rating decision on appeal.  Therefore, the 
express requirements set out by the Court in Pelegrini have 
been satisfied.  

For purposes of evaluating the appellant's request to reopen 
his claim, the Board observes that the recent case of Kent v. 
Nicholson, 20 Vet. App. 1 (2006), held that in regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim.  To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the veteran that explains 
the meaning of both 'new' and 'material' evidence, and also 
describes the particular type(s) of evidence necessary to 
substantiate any service connection elements that were found 
to be insufficiently shown at the time of the prior final VA 
denial.  Kent, supra.

In this case, the appellant was provided specific notice of 
what evidence was necessary to establish entitlement to 
service connection for a low back disability in the June 2003 
letter.  In order to establish his claim to reopen, he was 
informed that he needed to submit evidence showing a current 
back disability and evidence relating such disability to an 
injury, disease or event in service.  He was further informed 
of the types of evidence to submit such as medical records or 
medical opinions.  He was also informed in this letter as to 
what qualifies as new and material evidence.  However, he 
failed to submit new medical evidence of a relationship 
between his low back disability and service, as noted below.  
The appellant was not deprived of an opportunity to 
participate in the adjudication process because he did not 
know what evidence was needed to reopen his claim. The 
appellant was told what evidence he needed to furnish in 
these letters.  Thus, the Board finds that the directives of 
Kent are satisfied.

Regarding his claim for compensation under 38 U.S.C.A. 
§ 1151, the RO informed the appellant in the June 2003 letter 
of the applicable laws and regulations.  

The June 2003 notice further informed the appellant of the 
evidence needed to substantiate both claims, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 
131 F.3d 1483, 1485 (Fed. Cir. 1997).  In this regard, VA 
further informed the appellant that it would obtain the 
available records in the custody of federal departments and 
agencies and request medical records from identified private 
health care providers.

The Board also notes that the June 2003 letter implicitly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  Specifically, he was advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence he may 
have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met. The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra. With respect to the claims on appeal, the Board finds 
that the appellant is not prejudiced by a decision at this 
time since the claims are being denied.  Therefore, any 
notice defect, to include disability rating and effective 
date, is harmless error since no disability rating or 
effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claims, including 
obtaining VA medical records and private medical records 
identified by the appellant.  The Board notes that VA has not 
obtained a medical opinion to determine whether the cause of 
the veteran's low back disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination, or culminating in an event that was not 
reasonably foreseeable.  However, since the medical evidence 
of record goes against the appellant's claim, a remand for an 
opinion is not necessary to decide the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); see also 38 U.S.C.A. § 5103A.  The appellant was 
additionally provided with the opportunity to attend a 
hearing which he attended in May 2006.  The appellant has not 
indicated that any additional pertinent evidence exists, and 
there is no indication that any such evidence exists.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the appellant. See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  New and Material Evidence

Facts

An October 1956 enlistment examination report shows a normal 
spine.  A March 1957 medical entry reflects a diagnosis of 
low back strain.  Service medical records also show that the 
veteran was seen in early April 1957 for pain in the right 
sacroiliac for one month.  He was unable to bend but 30 
degrees.  He had dull pain into his back and left thigh.  An 
examination revealed marked tightness of the hamstrings, but 
no pain on straight leg raising.  Deep tendon reflexes were 
active with questionable weakness.  There was no sciatic 
trunk tenderness.  There was pain in the right sacroiliac 
area on lateral rotation and pressure of the hip.  The 
diagnosis was to rule out root pressure.  An April 1957 x-ray 
of the lumbosacral spine showed a scoliosis of the lumbar 
spine with convexity to the left.  The intervertebral spaces 
were fairly well preserved.  The sacroiliac and lumbosacral 
joints appeared to be normal.

The service medical records also reveal that the veteran was 
hospitalized in May 1957 where he reported a gradual onset of 
low back pain which radiated into his right leg.  The veteran 
also stated that one month earlier, while sitting on a bus, 
his right leg became sore and he could not sit still.  Since 
that time, the veteran had noted a dull ache in his back 
radiating down the posterior aspect of the right leg.  His 
back hurt on walking, prolonged sitting or standing.  An 
examination was essentially normal, except for the back and 
lower extremities.  Flexion of the back was to 60 degrees; 
lateral flexion to 20 degrees; and hyperextension was to 20 
degrees.  There was no loss of the lumbar curve and no muscle 
spasm.  Straight leg raising on the right was to 30 degrees, 
with pain in the hamstrings on passive flexion of the hip 
with the leg extended.  Straight leg raising on the left was 
60 degrees, with pain in the hamstrings.  The veteran was 
treated conservatively with hip traction bilaterally, 
resulting in no appreciable change in his complaints.  He 
continued to favor his back and prevented complete flexion at 
the hip joint.  The hospital report indicates that there was 
a two month history of gradual onset of low back pain with 
radiation into the right leg.  No history of an initial 
trauma was known.  The diagnosis was chronic lumbosacral 
spine strain.  He was discharged to duty and it was explained 
to him that he was to have this back pain for some time.  The 
clinical record cover sheet reflects a diagnosis of chronic 
myositis of the lumbosacral musculature, with no known 
history of injury, onset was gradual, cause undetermined.

An x-ray report of the veteran's lumbosacral spine in April 
1960 was essentially negative except for some straightening 
with loss of the normal lordotic curvature.  

On the separation examination in August 1960, the veteran's 
spine was evaluated as normal.

The veteran was afforded a general medical examination by the 
VA in October 1960.  An examination of the musculoskeletal 
system was within normal limits.

In a statement dated in April 1962, a private physician 
related that the veteran first had trouble with the right 
lower lumbar back with pain radiating to the right leg and 
mid thigh in "1956" in service.  It was noted that he had 
been involved in an automobile accident in June 1961.  The 
diagnosis was possible prolapsed intervertebral disc.

Clinical records from a private physician dated from 1960 to 
1962 include a July 1961 record noting that the veteran had 
been in an automobile accident the previous month.  He went 
to a hospital and was told that his back was wrenched.

There is also an April 1962 statement from W.P.W. stating 
that he had been acquainted with the veteran for 
approximately 12 years and that the veteran had complained of 
back and leg pains for the past few years.

In June 1962, VA medical personnel reviewed an X-ray of the 
veteran's lumbar spine taken in service in April 1960.  It 
was noted that it was negative, with slight straightening of 
the lordotic curvature compatible with muscle spasm.

On file is a statement from J.R.B. stating that the veteran 
frequently complained of pain in the small of his back and 
leg during his association with him from approximately 1959 
to 1961.

Numerous additional private medical records dated from 1963 
to 1972 have been associated with the claims folder.  It was 
reported in September 1972 that the veteran had been in a 
motor vehicle accident earlier that month, as well as being 
in a severe accident in 1964 when he hit a bridge while 
driving a car.  It was indicated that he had lumbar sprain 
with some nerve root injury, and the examiner stated that he 
assumed that the positive toe signs were from an old injury 
in 1964.

On file is a January 1980 statement from the veteran's sister 
stating that the veteran has suffered from back pain since 
service.  There are additional statements submitted in 
January 1980, including a statement from N.A.T., who said the 
veteran had had constant back pain ever since he and his wife 
became acquainted with him in 1970.  

John A. Feagin, M.D., submitted a statement in January 1980 
stating that he examined the veteran that day for back pain 
and an inability to work.  He noted that the veteran had a 
complicated, chronic back problem.

In February 1980, the RO received a statement from A.E., 
stating that the veteran has had a severe back problem ever 
since she had known him, since 1974.

Also in February 1980, the RO received a private medical 
record from Kenneth Lambert, M.D., dated in November 1977 and 
addressed to the Department of Health and Social Services.  
According to this record, the veteran had lumbosacral pain 
radiating into both legs, which began following an automobile 
accident in 1972.  This record also notes that the veteran 
had a certain amount of psychiatric overlay which was 
probably operating to affect his response to his pain.  

A VA examination in December 1980 revealed that the veteran 
reported that he developed pain in the low lumbar area in 
1957.  He stated that he believed that the exercise of 
walking, marching and calisthenics placed an extra stress on 
his back. At the time of onset of the low back pain, he also 
developed a steady radiating, sharp pain into the legs and 
great toes.  Following an examination, it was concluded that 
the veteran's primary difficulty was some spurring of the 
lumbar vertebrae, and that there was little or no evidence of 
neurologic involvement.

Another VA examination in December 1980 shows that the 
veteran stated that he had low back pain since service, 
including pain in the lower extremities.  The examiner stated 
that the veteran had rather bizarre and difficult to explain 
positive neurological findings which have been present for 
quite a few years.  He also said it was possible that the 
veteran had some type of neurological process going on very 
slowly.

Private medical records disclose that in May 1981 the veteran 
relayed a history of low back pain which began in service.

A computed tomography (CT) scan report dated in June 1982 
contains an impression that includes slight posterior 
protrusion of the L4-5 intervertebral disc with slight 
posterior hypertrophic spurring of the upper margin of the 
body of L5 and osteoarthritis of L3-4, L4-5 and L5-S1.  The 
scan was performed to rule out spinal stenosis.

When seen by a private physician in July 1984, the veteran 
related that his back problems started in service, but that 
he could recall no particular accident or injury. He was 
treated with traction and medication, but no definite disc 
was identified.

VA hospital records show that the veteran was hospitalized in 
January 1985 for various ailments including low back pain.

When hospitalized by VA for unrelated complaints in February 
1985, the veteran stated that he had a history of chronic low 
back pain secondary to trauma, and a history of lumbosacral 
degenerative joint disease.  Some hospital records indicate 
that the veteran stated he had had low back pain since he was 
a child.  Additional records show that the low back pain 
began in service, and was of gradual onset, without a 
precipitating event.

A VA hospital summary in May 1990 reflects the veteran's 
complaints of low back pain starting in 1957.  The veteran 
was diagnosed as having chronic low back pain, lumbar disc L-
4, L-5.

A private physician reported in March 1991 that the veteran 
had a long history of back problems which the veteran said 
dated to an injury in service.  The physician also relayed 
that he had experienced constant pain in the lower back, with 
radiation to the right hip, thigh and leg since then.  The 
following month the physician reviewed the findings of a 
magnetic resonance imaging (MRI) and stated that it might 
very well be that the disc protrusion had been there all 
along.

The veteran testified at a Board hearing in April 1992 that 
he had had continuing back pain symptomatology ever since 
service in 1957.  He also stated that the pain preceded his 
postservice motor vehicle accident in 1962.  

In a statement dated in October 1996, J. R. Champa, M.D., 
related that he had been following the veteran for some time.  
He noted that he had reviewed the veteran's medical records, 
including service records.  He related that the records from 
service show that the veteran had been discharged from the 
hospital with a diagnosis of a strain in the lumbosacral 
spine, chronic in nature.  A description of the present 
illness noted that there was radiating pain down the 
posterior aspect of the right leg, symptoms that continued to 
plague the veteran.  Dr. Champa contended that the veteran 
was, in fact, suffering from a radicular component and not a 
simple lumbosacral strain at that time.  His record since 
service was replete with similar entries.  His subsequent 
evaluation consisted of a MRI which revealed significant 
spinal stenosis and no disc herniations.  The nature of the 
spinal stenosis was degenerative changes, disc desiccation 
and a congenitally narrowed canal.  The examiner opined that 
the veteran had suffered a service-connected disability 
resulting from preexisting disease that was aggravated by 
service.

The veteran was seen by another private physician in July 
1997 for an evaluation of low back pain.  The veteran's 
history was significant for injury in service.  The veteran 
stated that he had onset of severe low back pain and pain 
into the buttock and thighs after a lifting injury.  The 
veteran further related that he had intermittent symptoms of 
back pain while in service and had continued with 
intermittent symptoms of low back pain since service.  
Following an examination, the assessments were degenerative 
changes in the lumbar spine and spinal stenosis.

By letter dated in September 1997, the RO asked Dr. Champa to 
provide it with "medical evidence, if any, that you based 
your opinion on between the last treatment in service, which 
was May 23, 1957, and the automobile accident of June 30, 
1961."

Dr. Champa responded in a letter dated later that month.  He 
stated that he did not have any information regarding the 
veteran's automobile accident and only had his medical 
records from service.  Dr. Champa related that it was very 
clear that the veteran was, in fact, having radiating type 
symptoms while on active duty, and that they were severe 
enough to prompt admission to a hospital and undergo a full 
evaluation. He again concluded that the veteran's disability 
was service connected, resulting from a preexisting disease 
that was aggravated by service.

Clinical records from Dr. Champa dated from 1995 to 1997 have 
been associated with the claims folder.  Dr. Champa noted in 
October 1996 that the stenosis was likely secondary to 
cumulative treatment and degenerative changes that were 
absent during his military career.

In a statement dated in November 1997, Dr. Champa commented 
that he knew of no mechanical low back pain that caused 
radiation down an extremity.  It was his contention that the 
veteran had a herniated disc at that time, and that, 
subsequently, it had led to an increased rate of degenerative 
change about the lumbar spine with subsequent formation of 
stenosis.  Hence, he felt that portions of the veteran's low 
back complaints were service connected.

In December 1997, the veteran's claims folder was referred 
out for an Independent Medical Evaluation (IME) by a private 
orthopedic specialist for an opinion as to whether the 
veteran's current back disability was related to the findings 
noted during service.  The physician noted that he had 
reviewed the voluminous file.  He also noted that the service 
medical records showed that the veteran had radicular 
symptoms while in the hospital, but objective findings were 
absent.  There were no complaints of back pain on the 
separation examination.  The physician indicated that the 
veteran had been involved in multiple motor vehicle 
accidents, including ones in 1961, 1962, 1964, 1968, 1975 and 
1996.  He said that from the motor vehicle accident in 1964, 
the veteran apparently had a tracheostomy, possibly a closed 
head injury, and fractured ribs and that these injuries 
resulted in the veteran having back pain as well.

The physician concluded that it was not likely that the 
veteran's overall current condition was due to a service-
connected back strain.  Certainly, he said that the veteran 
likely had back pain in service.  However, he noted that the 
veteran did not have any evidence of any back problem on 
discharge from service, and there was no specific traumatic 
event which could account for him developing the symptoms he 
was having.  "In addition, through his multiple psychiatric 
evaluations, he had complaints of pain in his stomach and 
radiating similar to the that (sic) in his back from age 8.  
He has subsequently gone on to develop continued pain in his 
back."  It was the physician's opinion that, in most 
likelihood, the veteran's high level of pain was due to non-
somatic problems, and that certainly psychological factors 
were laying into his back pain.  He also stated that it was 
likely that the motor vehicle accidents could have resulted 
in the veteran developing his back problems.  He felt that 
multiple factors accounted for his problems, the highest of 
which being psychiatric.  Therefore, it was his opinion that 
the complaints of back pain in service, followed by no 
further treatment and a normal discharge examination in 1960, 
followed by exacerbation of pain and then ultimately multiple 
treatments for this, it is likely due to his activities of 
daily living as well as his multiple accidents.  The 
physician also stated that it was unlikely that an 
examination would be of benefit to evaluate the veteran 
further.

In a June 2000 letter, Mary C. Hume, M.D., relayed that the 
veteran had been seen in her office a number of times for low 
back pain and that the veteran told her it began in service 
in 1957.  She also noted that the veteran felt that the pain 
was connected to his service and therefore wanted to have VA 
perform his surgery.  

In May 2003, the veteran filed an application to reopen his 
claim for service connection for a low back disability and a 
claim for compensation benefits under 38 U.S.C.A. § 1151 
asserting that he had not received proper care from VA.

In June 2003, the RO received numerous VA outpatient records 
dated from March 2000 to May 2003.  These records show 
treatment for the veteran's chronic spinal stenosis in the 
lumbar region with sciatica and chronic low back pain.  

The RO received additional VA outpatient records in August 
2005.  These records are dated from July 2003 to November 
2003 and show continuing treatment for the veteran's chronic 
back pain.  He was assessed in August 2003 as having chronic 
back pain secondary to some spondylosis as well as mild 
lumbar stenosis.  

In October 2005, the veteran's representative submitted 
addendum to a cervical and lumbar computed tomography dated 
in February 2005.  The addendum regarding lumbar findings 
revealed a slight progression since June 2003 of the right 
paracentral protrusion/herniation at L4-5.  

VA outpatient records were received by the RO in November 
2005.  The records are dated from 1992 to 1998 and reflect 
the veteran's complaint of low back pain since 1957.

In December 2005, the RO received treatment notes from Dr. 
Champa's office dated from October May 1998 to December 2003.  
These records include an initial orthopedic evaluation with 
Mary Hume-Neal, M.D., in June 1998.  The evaluation record 
notes that the veteran's history included being in traction 
for two weeks in 1957 with back pain ever since.  These 
records predominantly pertain to the veteran's back problems 
and note that he had been involved in motor vehicle accidents 
in August 1998 and October 1999.  A September 2003 treatment 
record indicates that a MRI scan showed significant 
degenerative disc disease at the L4-5 level.

During a Board hearing at the RO in May 2006, the veteran 
testified that he has received continual care for his back 
since 1957 and that his physician, Dr. C., has related his 
present spinal stenosis to service.  He said that his motor 
vehicle accident in 1962 severely aggravated his back 
condition and that following the accident he was out of work 
for approximately three months.  

In September 2006, the veteran submitted a statement in 
support of his claim.  He stated that he had herniated his 
disc in 1957 and had been given a myriad of diagnoses since 
then which no one could agree on.  He said his "medical 
records are clear as to what happened."

Analysis

Entitlement to service connection for a low back disability 
has been previously denied, most recently by the Board in 
February 2000.  At that time, the Board reopened the 
veteran's previously denied claim for service connection for 
a low back disability on the basis of private records from 
Dr. Champa which related his back disability to service.  
However, the Board went on to deny the underlying claim for 
service connection on the basis that the weight of medical 
evidence, notably the December 1997 IME opinion, was against 
the claim.  The Board's February 2000 decision is final.  See 
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  Under pertinent law 
and VA regulations, VA may reopen and review a claim that has 
been previously denied if new and material evidence is 
received since the last final decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a); Evans v. West, 12 Vet. App. 22 (1998).

The definition of "new and material evidence" as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides:  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence. New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 Fed. 
Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant in this case filed an application to reopen 
a claim for service connection for a low back disability in 
May 2003, the revised version of § 3.156 is applicable in 
this appeal.  Furthermore, for purposes of the "new and 
material" evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active service.  38 U.S.C.A. 
§ 1131 (West 2002).  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The evidence considered at the time of the Board decision in 
February 2000 included voluminous private and VA treatment 
records pertaining to the veteran's back condition.  These 
records include the veteran's report of low back pain ever 
since service in 1957.  These records also include positive 
nexus opinions rendered by the veteran's private physician, 
Dr. Champa.  The evidence further included a negative nexus 
opinion rendered by an orthopedic specialist in December 
1997.  In addition, there were a number of statements from 
the veteran relating his present spinal stenosis to his 
inservice back problems in 1957.  

Evidence received since the February 2000 Board decision 
includes a private doctor's statement from Mary C. Hume, 
M.D., relaying the veteran's report that his low back pain 
began in service as well as numerous private and VA treatment 
records for the veteran's back disability also relaying his 
report of low back pain since service in 1957.  There is also 
the veteran's May 2006 Board hearing testimony where he again 
relates his present spinal stenosis to his back problems in 
service in 1957.

In short, there is nothing in these newly submitted treatment 
records that relates the veteran's present back disability to 
service other than the veteran's own statements of such a 
relationship.  However, statements such are these are already 
replete in the medical evidence on file prior to February 
2000.  The veteran's additional written statements and 
hearing testimony relating his present back condition to 
service are essentially redundant of the statements he made 
prior to February 2000 that are on file.  Also, the fact that 
more recent VA outpatient records show that the veteran 
continues to experience back pain, albeit more severe, does 
not constitute new and material evidence.  

Thus, for the foregoing reasons, the evidence does not raise 
a reasonable possibility of substantiating the veteran's 
claim for service connection for a low back disability and 
therefore is not "new and material" for purposes of 
reopening the claim.  In the absence of new and material 
evidence to reopen the claim for service connection for a low 
back disability, the application to reopen must be denied.

III.  38 U.S.C.A. § 1151

The veteran essentially contends that VA failed to properly 
diagnose his back stenosis and instead construed his 
complaints of back pain as part of a personality disorder.  
He asserts that had VA taken his complaints of back pain 
seriously as opposed to categorizing them as part of a 
psychiatric disability, he would have received better medical 
care and would not have such a severe back condition today.

The veteran's claim for 38 U.S.C.A. § 1151 benefits was 
received in May 2003.  For claims filed on or after October 
1, 1997, compensation under 38 U.S.C.A. § 1151 shall be 
awarded for a qualifying additional disability as caused by 
improper VA treatment.  For purposes of this section, a 
disability is a qualifying additional disability if the 
disability was not the result of the veteran's willful 
misconduct and the disability was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility and the 
proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  38 
U.S.C.A. § 1151 (West 2002).

To determine whether a veteran has an additional disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy (CWT) program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  
38 C.F.R. § 3.361(b).  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with informed consent procedures.  38 
C.F.R. § 3.361(d)(2).

Also, in February 2001, a VA General Counsel opinion 
addressed the question of the application of 38 U.S.C.A. § 
1151 to claims based on the omission or failure by VA to 
diagnose or treat a preexisting condition (in conjunction 
with a claim for benefits under the version of 38 U.S.C.A. § 
1151 effective for claims filed prior to October 1, 1997).  
Specifically, the General Counsel concluded that § 1151 is 
most reasonably construed as authorizing benefits where VA 
improperly fails to diagnose or provide treatment for a 
preexisting disease, if it is determined that the veteran's 
disability is greater than it would have been with proper 
diagnosis and treatment. Accordingly, the factual elements 
necessary to support a claim based on this theory include a 
determination that:  (1) VA failed to diagnose and/or treat a 
preexisting disease or injury; (2) a physician exercising the 
degree of skill and care ordinarily required of the medical 
profession reasonably should have diagnosed the condition and 
rendered treatment; and (3) the veteran suffered disability 
or death which probably would have been avoided if proper 
diagnosis and treatment had been rendered.  See VAOPGCPREC 5- 
2001.  The Board believes that this General Counsel opinion 
should also be considered in the present case.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the instant case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for benefits 
under 38 U.S.C.A. § 1151.  

In effect, the only evidence submitted by the appellant in 
support of his claim are his own contentions.  The appellant 
has offered no medical evidence in support of his claim that 
he was misdiagnosed or received improper care by VA leading 
to additional back disability, despite a request from the RO 
to do so.  

Interestingly, the majority of medical care that the veteran 
received for his back problems from as early as 1962 to the 
early 1990s has been by private medical care providers.  
However, there are exceptions which include VA hospital 
summaries dated in October 1979, August 1982 and February 
1985.  With respect to the August 1982 summary, this summary 
notes that the veteran's back complaints had been thoroughly 
evaluated by many sources in the past with "no positive 
proof of organic disease."  It also states that "most 
conclude, and I agree, [the veteran's] complaints are 
psychosomatic."  Notably, this same conclusion was reached 
earlier by a private physician in June 1980.  Specifically, 
the June 1980 physician, L.D. Amick, M.D., opined that the 
veteran had a borderline syndrome which he described as a 
variant of schizophrenia, formerly sometimes called pseudo 
neurotic schizophrenia.  He went on to opine that the 
veteran's back problem "as a continuing or recurring problem 
now, is but one facet of his borderline syndrome, as I 
believe nothing has been found about his back in an organic 
sense that would disable him from work or adjustment to 
various occupations."  

There are many additional medical records, predominantly 
private, that indicate that there was a psychological 
component to the veteran's pain.  For example, the claims 
file contains a March 1978 report from T.M. Magee, M.D., who 
said that from a psychiatric standpoint, the veteran had been 
found to have severe hysterical overlay to his pain syndrome.  
It is important to note, however, that the medical records 
show that the veteran continued to receive medical treatment 
and undergo diagnostic testing for his complaints of back 
pain.  Regarding VA treatment, the veteran was evaluated by a 
VA pain management clinic in February 1985.  The February 
1985 evaluation report indicates that a VA Rehabilitation 
Medicine doctor had recommended some exercises and physical 
therapy.  This report also informed the veteran that "it is 
fairly clear to us that your pain is very real and causing a 
significant amount of depression for you." 

The veteran specifically asserts that he has had spinal 
stenosis since service and that VA misdiagnosed his back 
complaints as being psychological in nature.  He testified in 
May 2006 that spinal stenosis was first suggested in 1982 and 
confirmed in 1996.  This is indeed consistent with the 
medical evidence showing that the veteran underwent a private 
CT scan of the lumbar spine in June 1982 to rule out spinal 
stenosis, but was not diagnosed by Dr. Champa as having 
spinal stenosis until 1996.  However, the veteran's testimony 
that his private physician, Dr. Champa, related his spinal 
stenosis to service is not consistent with the record.  In 
fact, Dr. Champa said the opposite.  In an October 1996 
office record, Dr. Champa said that the veteran felt 
"adamantly that his pain has been unchanged since his 
military career, and hence, would like to pursue a request to 
the V.A. for reevaluation.  I will support him on this, 
although I told him that the stenosis is likely secondary to 
cumulative treatment and degenerative changes that were 
absent during his military career."  In other words, the 
medical evidence shows that although the veteran was 
evaluated for spinal stenosis back in 1982 he was not 
diagnosed as having this disability until 1996.  The 
progressive nature of the veteran's spinal stenosis is also 
noted by Dr. Champa in a November 1997 statement when he said 
that the veteran's "herniation had led to an increased rate 
of degenerative change about his lumbar spine with subsequent 
formation of stenosis."  Thus, the veteran's assertion that 
he has had this disability all along, since service, and that 
VA failed to diagnose it is simply not supported by the 
medical evidence.  Accordingly, the factual elements 
necessary to support a claim based on an alleged failure to 
diagnose a disability, i.e., spinal stenosis, with resulting 
additional disability simply has not been shown in this case.  
See VAOPGCPREC 5- 2001.

In sum, the Board must conclude that the veteran has not 
presented any evidence showing that he has additional back 
disability the proximate cause of which was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

While the Board does not dispute the sincerity of the 
veteran's statements and testimony that he has additional 
back disability caused by VA treatment, the medical evidence 
of record simply does not support his beliefs.  His beliefs 
alone do not constitute probative evidence since he is not 
qualified to render a medical opinion as to the 
appropriateness of medical treatment.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).

Based on the foregoing, the Board finds that the legal 
requirements are not met for compensation under 38 U.S.C.A. § 
1151 for a low back disability.  As the preponderance of the 
evidence is against the veteran's claim, the benefit of the 
doubt doctrine is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107.

	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence not having been received, the 
application to reopen the claim of entitlement to service 
connection for a low back disability is denied.

Compensation under 38 U.S.C.A. § 1151 for additional 
disability involving a low back disability as a result of VA 
hospital or medical care is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


